DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 5/12/2021. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11036838. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the 11036838 contain every element of claims of the instant application. Application claims 1-20 are anticipated by the patent claims 1-20.

A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Instant Application No. 17317979
US patent 11036838


1. A computing platform, comprising:
at least one processor;
a communication interface communicatively coupled to the at least one processor; and
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
receive, via the communication interface, a first authentication request corresponding to a request for a first user of a first client computing device to access one or more secured information resources associated with a first user account;


based on receiving the first authentication request, capture one or more behavioral parameters associated with the first client computing device;

capture first activity data associated with one or more interactions by the first client computing device with one or more non-authenticated pages;

evaluate the one or more behavioral parameters associated with the first client computing device and the first activity data based on a first behavioral profile associated with the first user account;
based on evaluating the one or more behavioral parameters associated with the first client computing device and the first activity data, identify the first authentication request as malicious;
based on identifying the first authentication request as malicious, generate one or more denial-of-access commands directing an account portal computing platform to prevent the first client computing device from accessing the one or more secured information resources associated with the first user account; and
send, via the communication interface, to the account portal computing platform, the one or more denial-of-access commands directing the account portal computing platform to prevent the first client computing device from accessing the one or more secured information resources associated with the first user account.
1. A computing platform, comprising:
at least one processor;
a communication interface communicatively coupled to the at least one processor; and
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
receive, via the communication interface, from an account portal computing platform, a first authentication request corresponding to a request for a first user of a first client computing device to access one or more secured information resources associated with a first user account in a first client portal session;
based on receiving the first authentication request from the account portal computing platform, capture one or more behavioral parameters associated with the first client computing device;
capture first activity data associated with one or more interactions by the first client computing device with one or more non-authenticated pages hosted by the account portal computing platform;
evaluate the one or more behavioral parameters associated with the first client computing device and the first activity data based on a first behavioral profile associated with the first user account;
based on evaluating the one or more behavioral parameters associated with the first client computing device and the first activity data, identify the first authentication request as malicious;
based on identifying the first authentication request as malicious, generate one or more denial-of-access commands directing the account portal computing platform to prevent the first client computing device from accessing the one or more secured information resources associated with the first user account; and
send, via the communication interface, to the account portal computing platform, the one or more denial-of-access commands directing the account portal computing platform to prevent the first client computing device from accessing the one or more secured information resources associated with the first user account.
2. The computing platform of claim 1, wherein capturing the one or more behavioral parameters associated with the first client computing device comprises capturing one or more of a device identifier associated with the first client computing device, device settings information associated with the first client computing device, device location information associated with the first client computing device, or at least one network address associated with the first client computing device.
2. The computing platform of claim 1, wherein capturing the one or more behavioral parameters associated with the first client computing device comprises capturing one or more of a device identifier associated with the first client computing device, device settings information associated with the first client computing device, device location information associated with the first client computing device, or at least one network address associated with the first client computing device.
3. The computing platform of claim 1, wherein capturing the first activity data associated with the one or more interactions by the first client computing device with the one or more non-authenticated pages comprises receiving information identifying one or more requests received from the first client computing device, information identifying an order of the one or more requests received from the first client computing device, and information identifying a timing of the one or more requests received from the first client computing device.
3. The computing platform of claim 1, wherein capturing the first activity data associated with the one or more interactions by the first client computing device with the one or more non-authenticated pages hosted by the account portal computing platform comprises receiving information identifying one or more requests received from the first client computing device, information identifying an order of the one or more requests received from the first client computing device, and information identifying a timing of the one or more requests received from the first client computing device.
4. The computing platform of claim 1, wherein evaluating the one or more behavioral parameters associated with the first client computing device and the first activity data based on the first behavioral profile associated with the first user account comprises:
calculating one or more first distance values between the one or more behavioral parameters associated with the first client computing device and corresponding parameters of the first behavioral profile;
calculating one or more second distance values between one or more activity parameters associated with the first activity data and corresponding parameters of the first behavioral profile;
comparing the one or more first distance values to at least one predefined behavioral difference threshold;
comparing the one or more second distance values to at least one predefined activity difference threshold;
determining that the one or more first distance values exceed the at least one predefined behavioral difference threshold or that the one or more second distance values exceed the at least one predefined activity difference threshold; and
responsive to determining that the one or more first distance values exceed the at least one predefined behavioral difference threshold or that the one or more second distance values exceed the at least one predefined activity difference threshold, determining to identify the first authentication request as malicious.
4. The computing platform of claim 1, wherein evaluating the one or more behavioral parameters associated with the first client computing device and the first activity data based on the first behavioral profile associated with the first user account comprises:
calculating one or more first distance values between the one or more behavioral parameters associated with the first client computing device and corresponding parameters of the first behavioral profile;
calculating one or more second distance values between one or more activity parameters associated with the first activity data and corresponding parameters of the first behavioral profile;
comparing the one or more first distance values to at least one predefined behavioral difference threshold;
comparing the one or more second distance values to at least one predefined activity difference threshold;
determining that the one or more first distance values exceed the at least one predefined behavioral difference threshold or that the one or more second distance values exceed the at least one predefined activity difference threshold; and
responsive to determining that the one or more first distance values exceed the at least one predefined behavioral difference threshold or that the one or more second distance values exceed the at least one predefined activity difference threshold, determining to identify the first authentication request as malicious.
5. The computing platform of claim 1, wherein the first behavioral profile associated with the first user account comprises channel information associated with a channels dimension of the first behavioral profile, event information associated with an events dimension of the first behavioral profile, trigger information associated with a triggers dimension of the first behavioral profile, biometric information associated with a biometrics dimension of the first behavioral profile, and external information associated with an external dimension of the first behavioral profile.
5. The computing platform of claim 1, wherein the first behavioral profile associated with the first user account comprises channel information associated with a channels dimension of the first behavioral profile, event information associated with an events dimension of the first behavioral profile, trigger information associated with a triggers dimension of the first behavioral profile, biometric information associated with a biometrics dimension of the first behavioral profile, and external information associated with an external dimension of the first behavioral profile.
6. The computing platform of claim 5, wherein the channel information associated with the channels dimension of the first behavioral profile comprises first channel activity information identifying actions involving the first user account across one or more internal channels and second channel activity information identifying actions involving the first user account across one or more external channels.
6. The computing platform of claim 5, wherein the channel information associated with the channels dimension of the first behavioral profile comprises first channel activity information identifying actions involving the first user account across one or more internal channels and second channel activity information identifying actions involving the first user account across one or more external channels.
7. The computing platform of claim 5, wherein the event information associated with the events dimension of the first behavioral profile identifies at least one user-specific event that is automatically executable based on at least one trigger.
7. The computing platform of claim 5, wherein the event information associated with the events dimension of the first behavioral profile identifies at least one user-specific event that is automatically executable based on at least one trigger.
8. The computing platform of claim 5, wherein the trigger information associated with the triggers dimension of the first behavioral profile identifies at least one user-specific condition set that invokes automatic execution of at least one user-specific event.
8. The computing platform of claim 5, wherein the trigger information associated with the triggers dimension of the first behavioral profile identifies at least one user-specific condition set that invokes automatic execution of at least one user-specific event.
9. The computing platform of claim 5, wherein the biometric information associated with the biometrics dimension of the first behavioral profile comprises biometric activity information identifying biometric login actions involving the first user account.
9. The computing platform of claim 5, wherein the biometric information associated with the biometrics dimension of the first behavioral profile comprises biometric activity information identifying biometric login actions involving the first user account.
10. The computing platform of claim 5, wherein the external information associated with the external dimension of the first behavioral profile comprises one or more of user-specific social data or user-specific digital health data.
10. The computing platform of claim 5, wherein the external information associated with the external dimension of the first behavioral profile comprises one or more of user-specific social data or user-specific digital health data.
11. The computing platform of claim 1, wherein identifying the first authentication request as malicious comprises initiating execution of one or more automatically triggered events defined by event information and trigger information associated with the first behavioral profile associated with the first user account.
11. The computing platform of claim 1, wherein identifying the first authentication request as malicious comprises initiating execution of one or more automatically triggered events defined by event information and trigger information associated with the first behavioral profile associated with the first user account.
12. The computing platform of claim 1, wherein identifying the first authentication request as malicious comprises:
comparing the one or more behavioral parameters associated with the first client computing device and the first activity data to one or more malicious-user profiles; and
based on comparing the one or more behavioral parameters associated with the first client computing device and the first activity data to the one or more malicious-user profiles, selecting a malicious-user profile from the one or more malicious-user profiles as a matching profile.
12. The computing platform of claim 1, wherein identifying the first authentication request as malicious comprises:
comparing the one or more behavioral parameters associated with the first client computing device and the first activity data to one or more malicious-user profiles; and
based on comparing the one or more behavioral parameters associated with the first client computing device and the first activity data to the one or more malicious-user profiles, selecting a malicious-user profile from the one or more malicious-user profiles as a matching profile.
13. The computing platform of claim 1, wherein sending the one or more denial-of-access commands to the account portal computing platform causes the account portal computing platform to terminate a connection with the first client computing device.
13. The computing platform of claim 1, wherein sending the one or more denial-of-access commands to the account portal computing platform causes the account portal computing platform to terminate a connection with the first client computing device.
14. The computing platform of claim 1, wherein sending the one or more denial-of-access commands to the account portal computing platform causes the account portal computing platform to connect the first client computing device to a honeypot site.
14. The computing platform of claim 1, wherein sending the one or more denial-of-access commands to the account portal computing platform causes the account portal computing platform to connect the first client computing device to a honeypot site.
15. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
update at least one malicious-user profile of a plurality of malicious-user profiles based on the one or more behavioral parameters associated with the first client computing device and the first activity data.
15. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
update at least one malicious-user profile of a plurality of malicious-user profiles based on the one or more behavioral parameters associated with the first client computing device and the first activity data.
16. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
based on identifying the first authentication request as malicious, generate one or more administrative alerts; and
send, via the communication interface, to an administrative computing device, the one or more administrative alerts, wherein sending the one or more administrative alerts to the administrative computing device causes the administrative computing device to present at least one graphical user interface comprising information associated with at least one malicious-user profile associated with the first authentication request.
16. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
based on identifying the first authentication request as malicious, generate one or more administrative alerts; and
send, via the communication interface, to an administrative computing device, the one or more administrative alerts, wherein sending the one or more administrative alerts to the administrative computing device causes the administrative computing device to present at least one graphical user interface comprising information associated with at least one malicious-user profile associated with the first authentication request.
17. A method, comprising:
at a computing platform comprising at least one processor, a communication interface, and memory:
receiving, by the at least one processor, via the communication interface, a first authentication request corresponding to a request for a first user of a first client computing device to access one or more secured information resources associated with a first user account;

based on receiving the first authentication request, capturing, by the at least one processor, one or more behavioral parameters associated with the first client computing device;

capturing, by the at least one processor, first activity data associated with one or more interactions by the first client computing device with one or more non-authenticated pages;

evaluating, by the at least one processor, the one or more behavioral parameters associated with the first client computing device and the first activity data based on a first behavioral profile associated with the first user account;
based on evaluating the one or more behavioral parameters associated with the first client computing device and the first activity data, identifying, by the at least one processor, the first authentication request as malicious;
based on identifying the first authentication request as malicious, generating, by the at least one processor, one or more denial-of-access commands directing an account portal computing platform to prevent the first client computing device from accessing the one or more secured information resources associated with the first user account; and
sending, by the at least one processor, via the communication interface, to the account portal computing platform, the one or more denial-of-access commands directing the account portal computing platform to prevent the first client computing device from accessing the one or more secured information resources associated with the first user account.
17. A method, comprising:
at a computing platform comprising at least one processor, a communication interface, and memory:
receiving, by the at least one processor, via the communication interface, from an account portal computing platform, a first authentication request corresponding to a request for a first user of a first client computing device to access one or more secured information resources associated with a first user account in a first client portal session;
based on receiving the first authentication request from the account portal computing platform, capturing, by the at least one processor, one or more behavioral parameters associated with the first client computing device;
capturing, by the at least one processor, first activity data associated with one or more interactions by the first client computing device with one or more non-authenticated pages hosted by the account portal computing platform;
evaluating, by the at least one processor, the one or more behavioral parameters associated with the first client computing device and the first activity data based on a first behavioral profile associated with the first user account;
based on evaluating the one or more behavioral parameters associated with the first client computing device and the first activity data, identifying, by the at least one processor, the first authentication request as malicious;
based on identifying the first authentication request as malicious, generating, by the at least one processor, one or more denial-of-access commands directing the account portal computing platform to prevent the first client computing device from accessing the one or more secured information resources associated with the first user account; and
sending, by the at least one processor, via the communication interface, to the account portal computing platform, the one or more denial-of-access commands directing the account portal computing platform to prevent the first client computing device from accessing the one or more secured information resources associated with the first user account.
18. The method of claim 17, wherein capturing the one or more behavioral parameters associated with the first client computing device comprises capturing one or more of a device identifier associated with the first client computing device, device settings information associated with the first client computing device, device location information associated with the first client computing device, or at least one network address associated with the first client computing device.
18. The method of claim 17, wherein capturing the one or more behavioral parameters associated with the first client computing device comprises capturing one or more of a device identifier associated with the first client computing device, device settings information associated with the first client computing device, device location information associated with the first client computing device, or at least one network address associated with the first client computing device.
19. The method of claim 17, wherein capturing the first activity data associated with the one or more interactions by the first client computing device with the one or more non-authenticated pages comprises receiving information identifying one or more requests received from the first client computing device, information identifying an order of the one or more requests received from the first client computing device, and information identifying a timing of the one or more requests received from the first client computing device.
19. The method of claim 17, wherein capturing the first activity data associated with the one or more interactions by the first client computing device with the one or more non-authenticated pages hosted by the account portal computing platform comprises receiving information identifying one or more requests received from the first client computing device, information identifying an order of the one or more requests received from the first client computing device, and information identifying a timing of the one or more requests received from the first client computing device.
20. One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory, cause the computing platform to:
receive, via the communication interface, a first authentication request corresponding to a request for a first user of a first client computing device to access one or more secured information resources associated with a first user account;


based on receiving the first authentication request, capture one or more behavioral parameters associated with the first client computing device;

capture first activity data associated with one or more interactions by the first client computing device with one or more non-authenticated pages;

evaluate the one or more behavioral parameters associated with the first client computing device and the first activity data based on a first behavioral profile associated with the first user account;
based on evaluating the one or more behavioral parameters associated with the first client computing device and the first activity data, identify the first authentication request as malicious;
based on identifying the first authentication request as malicious, generate one or more denial-of-access commands directing an account portal computing platform to prevent the first client computing device from accessing the one or more secured information resources associated with the first user account; and
send, via the communication interface, to the account portal computing platform, the one or more denial-of-access commands directing the account portal computing platform to prevent the first client computing device from accessing the one or more secured information resources associated with the first user account.
20. One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory, cause the computing platform to:
receive, via the communication interface, from an account portal computing platform, a first authentication request corresponding to a request for a first user of a first client computing device to access one or more secured information resources associated with a first user account in a first client portal session;
based on receiving the first authentication request from the account portal computing platform, capture one or more behavioral parameters associated with the first client computing device;
capture first activity data associated with one or more interactions by the first client computing device with one or more non-authenticated pages hosted by the account portal computing platform;
evaluate the one or more behavioral parameters associated with the first client computing device and the first activity data based on a first behavioral profile associated with the first user account;
based on evaluating the one or more behavioral parameters associated with the first client computing device and the first activity data, identify the first authentication request as malicious;
based on identifying the first authentication request as malicious, generate one or more denial-of-access commands directing the account portal computing platform to prevent the first client computing device from accessing the one or more secured information resources associated with the first user account; and
send, via the communication interface, to the account portal computing platform, the one or more denial-of-access commands directing the account portal computing platform to prevent the first client computing device from accessing the one or more secured information resources associated with the first user account.


Allowable Subject Matter
Claims 1-20 are allowable over prior art.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Kusens (US 20180167816 A1) “System and method for preventing unauthorized access to restricted computer systems” teaches using baseline activity metrics and user credentials authentication to prevent unauthorized access.

Votaw (US 20170331816 A1) “Preventing Unauthorized Access to Secured Information Systems Using Multi-Device Authentication Techniques” teaches client authentication computing platform for providing validation to requesting users to their respective user accounts.

The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention as a whole. For example, Kusens and Votaw in combination do not disclose “based on receiving the first authentication request, capture behavioral parameters associated with the first client computing device; capture first activity data associated with interactions by the first client computing device with non-authenticated pages; evaluate the behavioral parameters associated with the first client computing device and the first activity data based on a first behavioral profile associated with the first user account; based on evaluating the behavioral parameters associated with the first client computing device and the first activity data, identify the first authentication request as malicious; based on identifying the first authentication request as malicious, generate denial-of-access commands directing an account portal computing platform to prevent the first client computing device from accessing the secured information resources associated with the first user account;” within the context of the claimed invention as a whole, as recited in claim 1, 17 and 20.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious, within the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200184050 A1, "Processing Authentication Requests to Secured Information Systems Using Machine-Learned User-Account Behavior Profiles", by Toth, teaches a computing platform may receive an authentication request corresponding to a request for a user of a client computing device to access secured information resources associated with a user account. The computing platform may capture behavioral parameters and may authenticate the user of the client computing device to the user account based on the behavioral parameters and authentication credentials. The computing platform then may generate and send authentication commands directing an account portal computing platform to allow access to the secured information resources. Subsequently, the computing platform may capture activity data associated with interactions in a client portal session and may update a behavioral profile associated with the user account.
US 20200184049 A1, "Processing Authentication Requests to Secured Information Systems Based on Machine-Learned Event Profiles", by Toth, teaches a computing platform may receive an authentication request corresponding to a request for a user of a client computing device to access secured information resources associated with a user account in a client portal session. The computing platform may capture behavioral parameters and may generate authentication prompts. Thereafter, the computing platform may receive authentication prompt responses and may evaluate an event pattern. Based on evaluating the event pattern and validating the authentication prompt responses, the computing platform may generate and send authentication commands directing an account portal computing platform to allow access to the secured information resources associated with the user account in the client portal session.
US 20200184048 A1, "Processing Authentication Requests to Secured Information Systems Based on Machine-Learned User Behavior Profiles", by Toth, teaches a computing platform may receive an authentication request corresponding to a request for a user of a client computing device to access secured information resources associated with a user account. The computing platform may capture behavioral parameters associated with the client computing device and may evaluate the behavioral parameters using a behavioral profile associated with the user account to determine a behavioral deviation score. Based on the behavioral deviation score, the computing platform may select an authentication action from a plurality of pre-defined authentication actions. Subsequently, the computing platform may generate commands directing an account portal computing platform to allow access, conditionally allow access, or prevent access based on the selected authentication action. Then, the computing platform may send the commands to the account portal computing platform.
US 20200186518 A1, "Utilizing Federated User Identifiers to Enable Secure Information Sharing", by Shah, teaches a computing platform may receive, from an external application host platform, a federated login request comprising user identification information associated with a user account. Based on receiving the federated login request, the computing platform may send, to a client computing device linked to the user account, a push notification prompting a user of the client computing device to authenticate. Then, the computing platform may authenticate the user of the client computing device to the user account. Based on authenticating the user, the computing platform may generate an orchestration message directing a data hub platform to initiate a validated data transfer with the external application host platform and may send the orchestration message to the data hub platform to initiate a transfer of external information associated with the user of the client computing device.
US 20200184065 A1, "Dynamically Generating Activity Prompts to Build and Refine Machine Learning Authentication Models", by Toth, teaches a computing platform may process a first set of login events associated with a first user account and may build a first user-specific authentication model for the first user account. Then, the computing platform may process a second set of login events associated with a second user account and may build a second user-specific authentication model for the second user account. The computing platform also may build a population-level authentication model for a plurality of user accounts. Thereafter, the computing platform may identify activity parameters associated with at least one authentication model for refinement. Subsequently, the computing platform may generate and send activity prompts to client computing devices to request at least one user response.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN YANG/Examiner, Art Unit 2493